Citation Nr: 1644040	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-24 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine condition.

2. Entitlement to service connection for a lumbar spine condition.

3. Entitlement to service connection for a cervical spine condition.

4. Entitlement to a compensable rating for service-connected temporomandibular joint (TMJ) syndrome prior to November 21, 2011. 

5. Entitlement to rating in excess of 10 percent for service-connected residuals of a head injury, claimed as migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2011 and January 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the Veteran filed notices of disagreement (NOD) in November 2013 regarding a denied claim of entitlement to service connection for presyncope and in October 2015 regarding a denied increased rating for anxiety disorder.  A statement of the case (SOC) has not been issued on these matters.  However, the record includes a November 2016 letter from the RO wherein the Veteran is advised that his NOD has been received and his appeal was being developed, to include the issuance of a SOC.  Later that month, a report of contact indicates that the RO is currently developing these claims.  Accordingly, the Board will not take jurisdiction of them.

The issues of entitlement to service connection for a lumbar spine condition and cervical spine condition, and entitlement to a rating in excess of 10 percent for service-connected residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. In an unappealed June 1976 rating decision, service connection for a damaged spine was denied on the basis that there was no evidence of a back injury in service.

2. Evidence added to the record since the June 1976 rating decision raises a reasonable possibility of substantiating the previously denied claim for entitlement to service connection for a lumbar spine condition.

3. The Veteran has presented competent and credible evidence that his TMJ was manifested by a functional inter-incisal range of 11 to 20 mm from April 16, 2003.  


CONCLUSIONS OF LAW

1. The June 1976 rating decision is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2. New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a lumbar spine condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Effective from April 16, 2003, the criteria for an initial rating of 30 percent for service-connected TMJ disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.150, Diagnostic Code 9905 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the application to reopen the previously denied claim for service connection for a lumbar spine condition, this application has been granted.  Any error related to the duties to notify and assist is moot for this issue.

With regard to the claim for an increased rating for TMJ, this appeal arises from disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

With regard to the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) records, records from the Social Security Administration, and statements in support of the claims.  The Board finds there is no evidence of any additional existing pertinent records as to this matter.

II. New and Material Evidence Claim

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A review of the record reveals that a June 1976 rating decision denied service connection for a damaged spine because there was no evidence of a chronic back injury in service.  The Veteran did not appeal nor was new and material evidence received within a year of that decision.  Such rendered the decision final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

The evidence added to the record since the June 1976 rating decision includes an August 2011 statement from the Veteran's spouse indicating that the Veteran has endorsed constant back pain since the in-service car accident in 1970.  Treatment records similarly document ongoing complaints and treatment for back pain.  Further, a November 2011 VA examination shows degenerative arthritis of the thoracolumbar spine.   

This evidence was not previously considered and it raises a reasonable possibility of substantiating the claim.  The Board emphasizes that the Veteran's spouse's statements are presumed credible for purposes of reopening the appeal.  As such, her statement suggests that there was continuity of the Veteran's low back disorder since service.  Accordingly, as this evidence is both new and material, the previously denied claim of entitlement to service connection for a lumbar spine condition is reopened.

III. Increased Rating for TMJ

By way of history, the Veteran filed a claim for service connection for a "head injury" in April 2003.  This claim was denied by the RO in April 2005.  The Veteran appealed and in a January 2011 Board decision, service connection for TMJ, as a residual of an in-service head injury, was granted.  A March 2011 rating decision effectuated the Board decision, assigning a 0 percent rating, effective from April 16, 2003.  After an examination in November 2011, the Veteran's disability rating for TMJ was increased to 30 percent.  The Veteran now argues that the 30 percent rating is warranted from the initial date of service connection.  However, in his July 2013 VA Form 9 (substantive appeal), the Veteran said he is satisfied with his current 30 percent rating but desires a higher initial rating.  A discussion of why he does not meet the criteria for a rating in excess of 30 percent is not necessary.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).The issue has been restated as above to better reflect the Veteran's claim.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Although the disability must be considered in the context of the whole recorded history, including service treatment records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the appeal period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In the March 2011 rating decision, the Veteran's service-connected TMJ was rated under Diagnostic Code 9905 for limited motion of temporomandibular articulation.  Under this Diagnostic Code, a 10 percent rating is assigned for inter-incisal range between 31 to 40 millimeters (mm) or when range of lateral excursion is 0 to 4 mm.  A 20 percent rating is assigned for motion of inter-incisal range limited to 21 to 30 mm.  A 30 percent rating is assigned for motion of inter-incisal range limited to 11 to 20 mm.  

A note to Diagnostic Code 9905 states that ranges for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  A 10 percent rating is the highest schedular rating for lateral excursion, awarded when the range of lateral excursion is limited to 0 to 4 mm.

The RO assigned the Veteran's 30 percent rating based on finding that he experienced limited range of motion of inter-incisal movement between 11 and 20 millimeters.  There are no records prior to November 2011 that address range of motion of the jaw, which was reason that the RO assigned the 30 percent rating effective the date of the VA record that first documented the limitation.  However, prior to November 2011, there is consistent evidence showing the Veteran's complaints of TMJ.  

For example, an MRI of the Veteran's TMJ from August 2004 shows that his meniscus on the left side is displaced posteriorly.  In July 2008, the Veteran stated that his jaw dislocates to the left with chewing.  His left TMJ was somewhat tender.  The Veteran described his jaw pain as intermittently severe and he was prescribed medication for pain.  Put another way, his jaw symptoms have been consistent since the date he was initially service-connected in April 2003.  There is nothing at all to suggest that the Veteran experienced a worsening of his TMJ between April 2003 and November 2011.  

The claims file also includes statements from the Veteran regarding his dental pain persisting since the date of service connection in April 2003.  These complaints are consistent with those reported to the VA and private providers, which lends to his overall credibility.  The Veteran is also competent to report symptoms of his TMJ syndrome, such as pain on movement and his jaw dislocating.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the symptoms of the Veteran's TMJ have existed since he filed his claim in April 16, 2003.  This would include a finding that the limited range of motion of inter-incisal movement between 11 and 20 millimeters documented in November 2011 has likely existed since the April 2003.  A 30 percent rating is thereby warranted for the period from April 16, 2003.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.



ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a lumbar spine condition has been received, the application to reopen is granted; to this extent only, the appeal is granted.

An initial rating of 30 percent for service-connected TMJ syndrome is granted.

REMAND

The Veteran attributes his current lumbar spine disability, diagnosed as degenerative arthritis, to an in-service motor vehicle accident in February 1970.  Service treatment records include a February 1970 notation that the Veteran had a traumatic back injury in an auto accident.  He claims that he has had on-going back pain since that time.  The RO scheduled the Veteran for a VA examination in November 2011 to address the nature and etiology of his claimed back condition.  The November 2011 VA examiner opined that the Veteran's current back condition did not have its origin in military service.  The rationale was that there was only one mention of back pain made immediately after the claimant was in the motor vehicle accident.  The examiner found that there was no evidence of a significant back injury or symptoms during military service.  However, the Board notes a radiographic report from February 1970 indicating a "Positive Finding" that states that the radiologist would "be glad to go over the films with the referring physician; without further information the films are not interpretable."  Additionally, the Veteran's spouse submitted a statement that she has observed the Veteran's back pain since the 1970 motor vehicle accident.  As such, a remand is necessary to secure an addendum VA opinion regarding the significance, if any, of the radiographic report and the statements regarding ongoing symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Veteran was diagnosed with degenerative arthritis and spondylosis of the cervical spine during an August 2011 VA examination.  The VA examiner opined that the Veteran's current neck condition is not due to the in-service motor vehicle accident.  The rationale was that the notes from that accident do not show a neck injury took place and the Veteran's separation examination does not show neck pain and indicates he had full range of motion of the neck.  The examiner also stated that there is no continuity to offer that the accident caused a chronic neck condition.  However, the Veteran noted that he had a stiff neck on his separation report of medical history.  The August 2011 statement from the Veteran's spouse also notes a history of ongoing neck pain symptomatology.  As such, an addendum opinion should be obtained.    

Finally, the Veteran's most recent VA examination of record for his service-connected residuals of a head injury, claimed as migraine headaches, was in August 2011.  In an Informal Hearing Presentation received in October 2016, the Veteran's representative requested an updated VA examination to accurately reflect the Veteran's current headache symptoms.  The Veteran's treatment records show a worsening of symptoms, including an increase in frequency of migraine headaches and the onset of associated presyncopal episodes.  See, e.g., Aug. 26, 2015 VA treatment records.  As such, the Veteran should be scheduled for a VA examination to assess the current severity of his service-connected disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any outstanding treatment records regarding the claims on appeal. 

2. Then, request an addendum opinion from an appropriate examiner regarding the etiology of the Veteran's claimed back condition.  The claims file should be made available to and reviewed by the examiner.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

The examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed degenerative arthritis of the thoracolumbar spine had its onset in or is otherwise related to the Veteran's service, to include the February 1970 motor vehicle accident.  

The examiner is asked to specifically note the Veteran's and his spouse's contentions of ongoing symptomatology since the accident and the radiographic report indicating "Positive Findings" in service. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3. Then, request an addendum opinion from an appropriate examiner regarding the etiology of the Veteran's claimed neck condition.  The claims file should be made available to and reviewed by the examiner.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

The examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed degenerative arthritis and spondylosis of the cervical spine was incurred during, aggravated by, or was otherwise related to the Veteran's service, to include the February 1970 motor vehicle accident.  

The examiner is asked to specifically note the Veteran's and his spouse's contentions of ongoing symptomatology since the accident and the report of a "stiff neck" at service discharge. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

4. Then, arrange for an appropriate examination to evaluate the current manifestations and severity of the Veteran's service-connected headaches.  To the extent possible, the examiner must disregard the ameliorating effects of the medication he takes for this condition.  The VBMS electronic claims file should be available to the examiner in conjunction with the examination, and all tests and studies deemed necessary should be accomplished.  All pertinent signs and symptoms necessary for rating the disability should be reported in detail.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

5. After completion of the above and any additional development deemed necessary, readjudicate the claims on appeal.  If the decision remains less than a full grant of the benefits sought, the Veteran should be furnished an appropriate supplemental statement of the case, which addresses all evidence received since the June 2013 statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


